DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In para 0021, line 14, “solid HC layer” should read as “solid HDC layer”
In para 0022, line 7, “conductor 102” should read as “conductor 202” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 12, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0112398 to Stevenson et al., hereinafter Stevenson.
Regarding claim 1, Stevenson teaches a conductive lead apparatus (Fig 35: tank filter 146 and lead wire 180) for an implantable medical device (abstract: active medical device), the conductive lead apparatus comprising: a first conductor having a first outer diameter and a length (Fig 35: tank filter 146 and lead wire 180 with an inside diameter metallization 174 [first conductor] which has a diameter and length due to its 3D nature; para 0264-0265); a high-dielectric constant layer having a second outer diameter and disposed around the first outer diameter of the first conductor (Fig 35: high K ceramic dielectric 170 [HDC layer] with a second diameter and is placed around inside diameter metallization 174; para 0259, 0264-0265); and a second conductor disposed around the second outer diameter of the high dielectric constant layer (Fig 35: outer diameter metallization 172 [second conductor] is placed around the second diameter of the high K ceramic dielectric 170; para 0259, 0265); wherein the first conductor, high dielectric constant layer and the second conductor form a distributed capacitance along the length of the first conductor (para 0259, 0264-0265).
Regarding claim 5, Stevenson further teaches wherein the distributed capacitance dissipates RF energy through the length of the first conductor (para 0325-0326).

Regarding claim 7, Stevenson further teaches wherein the dissipation of RF energy results in a reduction of heating of a tip of the conductive lead (para 0259, 0261, 0264, 0326).
Regarding claim 8, Stevenson further teaches wherein the dissipation of RF energy results in a reduction of specific absorption rate in a tissue of a subject near a tip of the conductive lead (para 0259, 0261, 0264, 0326).
Regarding claim 9, Stevenson further teaches wherein the dissipation of RF energy results in a reduction of metal artifacts in MRI images of a tip of the conductive lead (abstract; para 0259, 0261, 0264, 0326, 0328, 0337).
Regarding claim 10, Stevenson further teaches wherein the second conductor is a conductive tubing (para 0259, 0264: outer diameter metallization 172 is a tube that conducts).
Regarding claim 12, Stevenson teaches a conductive lead apparatus (Fig 35: tank filter 146 and lead wire 180) for an implantable medical device (abstract: active medical device), the conductive lead apparatus comprising: a first conductor having a first outer diameter and a length (Fig 35: tank filter 146 and lead wire 180 with an inside diameter metallization 174 [first conductor] which has a diameter and length due to its 3D nature; para 0264-0265); and a high-dielectric constant layer disposed around the first outer diameter of the first conductor (Fig 35: high K ceramic dielectric 170 [HDC layer] with a second diameter and is placed around inside diameter metallization 174; para 0259, 0264-0265), wherein the high-dielectric constant layer is configured to be in direct contact with a tissue of a subject (Fig 35: the high K ceramic dielectric 170 may be made to be in direct contact with a tissue of a patient as there is no cover over the top of the high K ceramic dielectric 170 and it is made to be implanted in a patient; para 0259, 0264-0265); wherein the first conductor and high dielectric constant layer form a distributed capacitance along the length of the first conductor (para 0259, 0264-0265).
Regarding claim 13, Stevenson further teaches wherein the high-dielectric constant layer is formed from a solid material (para 0259).
Regarding claim 16, Stevenson further teaches wherein the distributed capacitance dissipates RF energy through the length of the first conductor (para 0325-0326).
Regarding claim 17, Stevenson further teaches wherein the RF energy is dissipated in the form of displacement currents (para 0325-0326).
Regarding claim 18, Stevenson further teaches wherein the dissipation of RF energy results in a reduction of heating of a tip of the conductive lead (para 0259, 0261, 0264, 0326).
Regarding claim 19, Stevenson further teaches wherein the dissipation of RF energy results in a reduction of specific absorption rate in a tissue of a subject near a tip of the conductive lead (para 0259, 0261, 0264, 0326).
Regarding claim 20, Stevenson further teaches wherein the dissipation of RF energy results in a reduction of metal artifacts in MRI images of a tip of the conductive lead (abstract; para 0259, 0261, 0264, 0326, 0328, 0337).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of WO 2011/123005 to Vennergrund, hereinafter Vennergrund (provided by Applicant). 
Regarding claim 2, Stevenson discloses the limitations of claim 2, but does not disclose wherein the first conductor includes at least one wire.
However, Vennergrund teaches wherein the first conductor includes at least one wire (pg 12, lines 4-10: conductor 703 is a wire).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first conductor of Stevenson such that it is a wire, as taught by Vennergrund, for purpose of distributing RF energy over a large area, causing a negligible heating of the lead (pg 9, lines 10-12).
Regarding claim 11, Stevenson discloses the limitations of claim 10, but does not disclose wherein the conductive tubing is carbon-doped silicon tubing.
However, Vennergrund teaches wherein the conductive tubing is carbon-doped silicon tubing (pg 7, lines 1-10; pg 10, lines 5-15: enclosing tube 209 is a silicon tube dispersed with carbon black).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the conductive tubing of Stevenson such that it is carbon-doped silicon tubing, as taught by Vennergrund, for purpose of distributing RF energy over a large area, causing a negligible heating of the lead (pg 9, lines 10-12).
Regarding claim 15, Stevenson discloses the limitations of claim 12, but does not disclose wherein the first conductor includes at least one wire.
However, Vennergrund teaches wherein the first conductor includes at least one wire (pg 12, lines 4-10: conductor 703 is a wire).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first conductor of Stevenson such that it is a wire, as taught by Vennergrund, for purpose of distributing RF energy over a large area, causing a negligible heating of the lead (pg 9, lines 10-12).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of US 8,497,804 to Haubrich et al., hereinafter Haubrich.
Regarding claim 3, Stevenson discloses the limitations of claim 1, but does not disclose wherein the high-dielectric constant layer is a suspension.
However, Haubrich teaches wherein the high-dielectric constant layer is a suspension (Fig 3; Col 10, lines 10-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the high dielectric constant layer of Stevenson such that it is a suspension, as taught by Haubrich, for purpose of providing the advantages of enabling the dielectric to include a mixture of materials such as Al2O3 mixed with organic polymers to tailor the dielectric constant and create dielectric substrates having optimal thickness in a reliable and efficient manner (Col 10, lines 13-30).
Regarding claim 14, Stevenson discloses the limitations of claim 13, but does not disclose wherein the high-dielectric layer is formed using AI203.
However, Haubrich teaches wherein the high-dielectric layer is formed using AI203 (Col 6, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the high dielectric layer of Stevenson wherein the high-dielectric layer is formed using AI203, as taught by Haubrich, for purpose of tailoring the dielectric constant and create dielectric substrates having optimal thickness in a reliable and efficient manner (Col 10, lines 13-30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Haubrich as applied to claim 3 above, and further in view of O’Reilly 2016.
Regarding claim 4, Stevenson in view of Haubrich discloses wherein the suspension is a paste (Haubrich: Col 10, lines 10-35) formed using a high-permittivity powder (Haubrich: Col 6, lines 50-67: dielectric layer is formed using aluminum oxide).
Stevenson in view of Haubrich does not explicitly disclose wherein the powder is suspended in de-ionized water.
However, O’Reilly 2016 teaches wherein the powder is suspended in de-ionized water (Section 2.1: Characterization of tri-component perovskite suspensions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the paste formed from a high permittivity powder of Stevenson in view of Haubrich wherein the powder is suspended in de-ionized water, as taught by O’Reilly, for purpose of providing a simple formula to determine the necessary ratio of materials of a tri-component suspension to obtain a material with a specific relative permittivity (Section 1. Introduction (i)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792